DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicants response dated 10 February 2022 to the Final Office Action dated 12 November 2021 is acknowledged.  
Amended claims, dated 10 February 2022 have been entered into the record.
Examiner’s Response
The objections and rejections set forth in the previous office action are overcome for the reasons stated in Applicant’s response.
The Examiner contacted Applicant’s representative to resolve the only outstanding issue by Examiner’s amendment.  See the interview summary.

PTO-892 Form
Several patent application publications with inventor and Applicant in common with the present application and disclosing related subject matter are cited for completeness.
Status of the Claims
Claims 10, 12-13, 29-30 and 33-37 are allowed. 
Claims 1-9, 11, 14-28 and 31-32 were cancelled by the Applicant.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Janet S. Hendrickson on 16 February 2022.  
The application has been amended as follows: 

IN THE CLAIMS:

In Claim 29, DELETE the phrase “, such as Alzheimer's, Parkinson's, Charcot Marie Tooth Disease, or Huntington's diseases” as shown below:

29. (Currently Amended) The method of claim 10, wherein the mitochondria-associated disease, disorder, or condition is selected from one or more of the group consisting of: 
a chronic neurodegenerative condition wherein mitochondrial fusion, fitness, or trafficking are impaired; 7 of 13WSTL 17291.USN (3510075.0103) 
a disease or disorder associated with mitofusin 1 (Mfnl) or mitofusin 2 (Mfn2) or mitochondrial dysfunction, fragmentation, or fusion; dysfunction in Mfnl or Mfn2 unfolding; 
mitochondria dysfunction caused by mutations; 
a degenerative neurological condition


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel method of treating a mitochondria-associated disease, disorder, or condition comprising administering a triazole compound according to the genus of independent claim 10.  The Markush genus of compounds is relatively narrow and requires a compound with one of the listed substituted triazole moieties as R2 and a urea-type sidechain having one of the listed R1 cyclic groups attached.
The prior art does not teach any particular utility for a compound according to this genus.  The closest prior art is represented by the Chemical Abstracts STN REGISTRY Database, Record for RN 1948088-59-2; which discloses a compound of the required genus as being part of a “chemical library” of compounds included in a fine chemical supplier database:  

    PNG
    media_image1.png
    205
    711
    media_image1.png
    Greyscale

At best this disclosure suggests use in a broad-based screen and that the compound might have some biological activity in an unspecified biological assay.  The instantly claimed method is not obvious in view of this type of disclosure.
The US 20070259854 reference teaches pharmacological utility for compounds according to a broad genus which might arguably overlap with the instant genus.  See paragraph 17 on page 3.  The closest example compound is represented by compound 153 on page 36, the corresponding structure for RN 880164-49-8 is shown below:

    PNG
    media_image2.png
    269
    806
    media_image2.png
    Greyscale

This compound differs substantially in structure from a compound according to the presently required genus.  The substituted phenyl ring attached to the triazole is not one of those required by R2 and the phenyl group attached to the urea nitrogen atom is not one of the listed non-aromatic cyclic groups as R1.  None of the other example compounds have any of the presently listed non-aromatic cyclic groups or required triazole moieties of the claims.  Those that are taught differ substantially in structure.  There is no reason provided by any of the teachings of the reference or the prior art of record why a compound according to the present genus would be used in a claimed method.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 10, 12-13, 29-30 and 33-37 (renumbered claims 1-10) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625